DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation of “an anti-reflux coupler positioned between the bulb and the nozzle…” (see claims 1, 9 and 20) must be shown or the feature(s) canceled from the claim(s).  
Specifically, the drawings appear to show the anti-reflux coupler 125 (Fig. 2) positioned within a portion of the bulb 106 (specifically, the top neck of the bulb). Thus, the drawings do not show that the anti-reflux coupler is positioned between the bulb and 
Further, the drawings do not appear to show that the nasal aspirator comprises a second nozzle as recited in claims 6 and 17. Specifically, the drawings show an aspirator 100 which is provided with either a first or a second nozzle at any given time, but not a first and a second nozzle (i.e., two nozzles at once).
No new matter should be entered.
Further, Figs. 2-4 are objected to because they include reference character 125 which appears to point to different structural features in each of Figs. 2-4. For example, in Fig. 2 character 135 appears to point to the reservoir 103 (which is inconsistent with the specification, which discloses that element 125 is an anti-reflux coupler and element 103 is a reservoir distinct therefrom). In Figs. 3 and 4 character 135 appears to point to a top surface of an external thread connector (which is also inconsistent with the specification, which discloses that element 125 is an anti-reflux coupler and the external thread connector is distinct therefrom).
Further, Fig. 2 is objected to because it includes reference character 140, understood to be a “second connection”, but it is not clear what structural feature this character appears to point to, nor does any structural feature in the vicinity of the reference character appear to perform the recited function of “detachably attaching the nozzle to the anti-reflux coupler”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
The subject matter is recited in claims 6 and 17, specifically that the aspirator comprises a second nozzle. Specifically, the drawings show an aspirator 100 which is provided with either a first or a second nozzle at any given time, but not a first and a second nozzle (i.e., two nozzles at once). Further, the specification does not disclose how one of ordinary skill in the art would make or use the claimed device with two nozzles.
As best understood, claims 6 and 17 will be interpreted as requiring a kit, system or assembly which comprises an aspirator, a first nozzle and a second nozzle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Pat. 2,890,699, hereinafter “Miller”).
Regarding claim 1, Miller discloses an anti-reflux nasal aspirator, comprising: 
a nozzle 15 (Fig. 1) comprising a nozzle outlet (i.e., located at the top of the nozzle as viewed in the figures); 
a bulb 10 (Fig. 1) configured to, in response to a squeezing force applied to the bulb, provide suction at the nozzle outlet (see col. 1, lines 48-50); 
a neck 12/13 (Fig. 1) positioned between the nozzle and the bulb, the neck having a reservoir 12 (Fig. 1) positioned therein for storing debris pulled from the nozzle outlet (see col. 2, lines 12-13); 
an anti-reflux coupler 20,21,22,23,24 (Fig. 1) positioned between the bulb and the nozzle through which air passes from the bulb to the nozzle (see col. 2, lines 26-27), the anti-reflux coupler comprising a check valve 22,23,24 (Fig. 2) configured to prevent reflux of debris into the bulb (the check valve is normally closed as illustrated in Figs. 2 and 3, preventing debris from entering the bulb); 
a first connection for detachably attaching the anti-reflux coupler to the bulb (such as a grommet or plug 21 which can be removed from the bulb in order to detach the coupler from the bulb); 
a second connection for detachably attaching the nozzle to the anti-reflux coupler (i.e., located at the portion where the tube 12 fits to the top neck 11 of the bulb; see also col. 3, lines 1-3 disclosing removing the tube 12, which is fixedly attached to the nozzle, from the bulb; it is understood that this removing step occurs at this connection point); and 

Regarding claim 4, Miller discloses a reservoir lid, e.g., 13 and 14 (Fig. 2) positioned on a top portion of the reservoir, the reservoir lid comprising a projecting aperture 14 for receiving debris.
Regarding claim 7, Miller discloses that the first connection or the second connection is one of: a threaded connection and an interference fit connection (i.e., the second connection, which is used for attaching the nozzle to the anti-reflex coupler, is formed of an interference fit in which the nozzle 15 is fitted over a short piece of tubing 14 which is connected via the neck to the anti-reflux coupler).
Regarding claim 8, Miller discloses that the check valve is a duckbill valve (see Fig. 2 illustrating the two flat sides of the valve pressed together to form the duckbill shape).
Regarding claim 9, Miller discloses an anti-reflux nasal aspirator, comprising: 
a nozzle 15 (Fig. 1) comprising a nozzle outlet (i.e., located at the top of the nozzle as viewed in the figures); 
a bulb 10 (Fig. 1) configured to, in response to a squeezing force applied to the bulb, provide suction at the nozzle outlet (see col. 1, lines 48-50); 
an anti-reflux coupler 20, 21, 22, 23, 24 (Fig. 1) positioned between the bulb and the nozzle through which air passes from the bulb to the nozzle (see col. 2, lines 26-27), the anti-reflux coupler comprising a check valve 22, 23, 24 (Fig. 2) configured to prevent reflux of debris into the bulb (the check valve is normally closed as illustrated in Figs. 2 and 3, preventing debris from entering the bulb).

a second connection for detachably attaching the nozzle to the anti-reflux coupler (see col. 3, lines 1-3 disclosing removing the tube 12, which is fixedly attached to the nozzle, from the bulb; it is understood that this removing step occurs at a connection point); and 
Regarding claim 11, Miller discloses a one-way air valve 26 (Fig. 2) positioned in an aperture 25 (Fig. 2) located at a base of the bulb (see Fig. 2 illustrating the valve 26 at the flat bottom end of the bulb).
Regarding claim 12, Miller discloses a neck 12/13 (Fig. 1) positioned between the nozzle and the bulb, the neck having a reservoir 12 (Fig. 1) positioned therein for storing debris pulled from the nozzle outlet (see col. 2, lines 12-13).
Regarding claim 18, Miller discloses that the first connection or the second connection is one of: a threaded connection and an interference fit connection (i.e., the second connection, which is used for attaching the nozzle to the anti-reflex coupler, is formed of an interference fit in which the nozzle 15 is fitted over a short piece of tubing 14 which is connected via the neck to the anti-reflux coupler).
Regarding claim 19, Miller discloses that the check valve is a duckbill valve (see Fig. 2 illustrating the two flat sides of the valve pressed together to form the duckbill shape).
Regarding claim 20, Miller discloses a method, comprising: 
providing an anti-reflux nasal aspirator, comprising: 

a bulb 10 (Fig. 1) configured to, in response to a squeezing force applied to the bulb, provide suction at the nozzle outlet (see col. 1, lines 48-50); 
an anti-reflux coupler 20, 21, 22, 23, 24 (Fig. 1) positioned between the bulb and the nozzle through which air passes from the bulb to the nozzle (see col. 2, lines 26-27), the anti-reflux coupler comprising a check valve 22, 23, 24 (Fig. 2) configured to prevent reflux of debris into the bulb (the check valve is normally closed as illustrated in Figs. 2 and 3, preventing debris from entering the bulb).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pat. 2,890,699) in view of Baker et al (U.S. Pat. 8,827,945, hereinafter “Baker”).
Regarding claims 2 and 13, it is noted that Miller does not appear to disclose that the neck comprises:
 a semi-circular base portion having a width substantially similar to a top neck of the bulb; and a protruding portion having a width less than the width of the semi-circular base portion, wherein the protruding portion positions the nozzle at a predetermined angle, the predetermined angle being equal to or less than 90 degrees.
Baker discloses a nasal aspirator having a negative pressure source (located within housing 4; see Fig. 10A), a semi-circular base portion 16 (Fig. 11A) having a width substantially similar to a top neck of a housing 4 to be operated with a user’s hand (as illustrated in Fig. 10, the base portion 16 is part of a head 14 which connects to the top neck of the housing 4; see also Fig. 26 illustrating the hand operating the device by holding the housing 4); 
and a protruding portion (e.g., 80; Fig. 11A, 11B) having a width less than the width of the semi-circular base portion, wherein the protruding portion positions the 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Miller, so as to provide a semi-circular base portion having a width substantially similar to a top neck of the bulb; and a protruding portion having a width less than the width of the semi-circular base portion, wherein the protruding portion positions the nozzle at a predetermined angle, the predetermined angle being equal to or less than 90 degrees, as taught in Baker, in order to desirably position the nozzle at an angle relative to the bulb to result in enhanced ergonomic use of the device (see, e.g., Fig. 12 illustrating the ergonomic use of the aspirator with the area pressed by the hand is at an angle relative to the nozzle). 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pat. 2,890,699) in view of Cook (U.S. Pat. 6,290, 667 B1, hereinafter “Cook”) further in view of Baker et al (U.S. Pat. 8,827,945).
Regarding claims 5 and 16, it is noted that Miller does not appear to disclose a first sealing ring configured to prevent leakage occurring at the first connection.
Cook discloses a nasal aspirator having a sealing ring, in the form of circular ribs 20 (Fig. 2), placed around an opening to an aspirator bulb that are designed to improve the seal between the bulb and a coupler 14 located between the bulb and a nozzle 16 (Fig. 2) through which vacuum is displaced (see col. 3, lines 5-15).

Further, Miller does not appear to disclose a second sealing ring configured to prevent leakage occurring at the second connection.
Baker discloses a nasal aspirator having a sealing ring 66 (Fig. 6) located a connection point 13 (Fig. 10A) where a nozzle 18 is to attach to a coupler (e.g., the coupler may be at the top of a housing 4 which is designed to be operated by the hand of a user).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Miller so as to provide a second sealing ring configured to prevent leakage occurring at the second connection (i.e. the connection enabling detachable attachment of the nozzle to the anti-reflux coupler), so as to provide a fluid-tight coupling between the reservoir and the bulb (which provides fluid-tight coupling between the nozzle and the anti-reflux coupler per se), in order to avoid leakage of material out of the reservoir 12 and prevents a loss of vacuum generated by the bulb.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pat. 2,890,699) in view of Sneider (U.S. Pat. 4,487,336, hereinafter “Sneider”).

Sneider discloses a nasal device having a connection point where it is disclosed that multiple nozzles, e.g., 14 and 16 (Fig. 1) having different predetermined sizes and shapes (as illustrated in Fig. 1, the nozzle 14 has a cylindrical shape and the nozzle 16 has a relatively smaller conical shape) which can be placed onto a connection point (i.e., a nozzle retainer 40; see Fig. 2).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Miller so that the aspirator further comprises a second nozzle having a second predetermined size and shape different from the first predetermined size and shape (interpreted to mean a kit, system or assembly comprising an aspirator, a first nozzle and a second nozzle), the second nozzle being configured to replace the first nozzle via the second connection, in order to able to access a nostril having multiple sizes, shapes or other dimensions as may be necessary using the same kit.

Allowable Subject Matter
Claims 3, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and obviating any objections or rejections under 35 U.S.C. 112 that may have been applied to the base claim.

The prior art applied above, Miller, does not disclose that the reservoir 12 is at least partially nested in a top recess of the anti-reflux coupler 20, 21, 22, 23, 24. Rather, in Miller, the anti-reflux coupler appears to be nested in the reservoir 12 (the opposite configuration to that which is claimed). Further, Miller does not disclose the air outlet and air channels notched in a perimeter of the top recess of the coupler such that the air channels direct around a side of the reservoir.
Another relevant prior art reference, Pinel (U.S. Pat. 8,181,651), discloses a nozzle 21, a bulb 1 configured to provide suction at the nozzle outlet, a neck (located at element 11) having a reservoir 3 for storing debris pulled from the nozzle outlet, an anti-reflux coupler 13, and a one-way air valve 7. However, Pinel also does not disclose that the reservoir is at least partially nested in a top recess of the anti-reflux coupler, and the top recess comprises an air outlet and air channels notched in a perimeter of the top recess, the air channels directing air around a side of the reservoir.
Claim 15 contains allowable subject matter by virtue of its dependence on claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/26/2021